Case 2:19-cv-06599-TJH-GJS Document 102 Filed 02/24/21 Page 1 of 4 Page ID #:742



   1 Michael B. Wilson (SBN 233633)
       michael@lexinc.la
   2 CURAT LEX, INC.

   3 611 Wilshire Blvd., Suite 325
       Los Angeles, CA 90017
   4 Telephone: (213) 627-2771
       Facsimile: (213) 443-9449
   5

   6
       Attorneys for Defendant
       GHS Interactive Security, LLC
   7

   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10

  11   CRAIG CUNNINGHAM, on behalf             Case No. 2:19-cv-06599-TJH-GJS
       of himself and all others similarly
  12   situated,                               Honorable Terry J. Hatter, Jr.
  13                  Plaintiff,                STIPULATION AND ORDER OF
                                                DISMISSAL [FRCP 41(a)(1)(A)(ii)]
  14
       v.
  15                                             Filed concurrently with [PROPOSED]
       GHS INTERACTIVE SECURITY,                 Order
  16   LLC, JEFFERY ASHERBRANNER,
       CAMEREN ASHERBRANNER, and
  17   SELET SOURCE SERVICES, LLC,
  18                  Defendants.
  19                  _________________

  20   GHS Interactive Security, LLC,
  21                  Cross-Claimant,
  22   v.
  23   Jeffery Asherbranner, Select Source
  24   Services, LLC, Cameren
       Asherbranner, Select Source 2 and
  25   Roes 1 through 10,
  26
                      Cross-Defendants.
  27

  28
                                                -1-
                           STIPULATION AND ORDER OF DISMISSAL [FRCP 41(A)]
Case 2:19-cv-06599-TJH-GJS Document 102 Filed 02/24/21 Page 2 of 4 Page ID #:743



   1

   2
             Plaintiff Craig Cunningham, Defendant GHS Interactive Security, LLC and

   3   Defendants Jeffery Asherbranner, Cameren Asherbranner, and Select Source
   4
       Services, LLC hereby stipulate pursuant to Federal Rule of Civil Procedure
   5

   6   41(a)(1)(ii) that Plaintiff’s Complaint and GHS Interactive Security, LLC’s

   7   Counterclaim in this action be dismissed with prejudice as to all claims, causes of
   8
       action, and parties, with each party bearing that party’s own attorney’s fees and
   9

  10   costs. This Stipulation does not encompass the Cross-Complaint filed by GHS

  11   Interactive Services, LLC.
  12
             IT IS SO STIPULATED.
  13

  14                                             BELLIN & ASSOCIATES LLC
        Dated: February 24, 2021
                                             By: /s/ Aytan Bellin
  15

  16                                           Aytan Bellin
                                               Attorneys for Plaintiff
  17                                           CRAIG CUNNINGHAM
  18

  19    Dated: February 24, 2021                 CURAT LEX, INC.

  20                                         By: /s/ Michael B. Wilson
                                               Michael Wilson
  21                                           Attorneys for Defendant
                                               GHS INTERACTIVE SECURITY, LLC
  22

  23
        Dated: February 24, 2021                 KONING ZOLLAR LLP
  24
                                             By: /s/ Shaun Paisley
  25                                           Shaun Paisley
  26                                            Attorneys for Defendants
                                                JEFFERY ASHERBRANNER,
  27
                                                CAMEREN ASHERBRANNER and
  28                                            SELECT SOURCE SERVICES, LLC
                                                -2-
                           STIPULATION AND ORDER OF DISMISSAL [FRCP 41(A)]
Case 2:19-cv-06599-TJH-GJS Document 102 Filed 02/24/21 Page 3 of 4 Page ID #:744



   1

   2                              SIGNATURE ATTESTATION
   3
             Pursuant to L.R. 5-4.3.4(a)(2), I hereby attest that all signatories listed above,
   4
       on whose behalf this stipulation is submitted, concur in the filing’s content and
   5
       have authorized the filing.
   6

   7
       Dated: February 19, 2021
   8
                                                        Michael B. Wilson
   9                                            By: /s/
                                                  Michael Wilson
  10
                                                    Attorneys for Defendant
  11                                                GHS INTERACTIVE SECURITY, LLC
  12

  13

  14

  15

  16

  17

  18

  19

  20
  21

  22

  23

  24

  25

  26
  27

  28
                                                 -3-
                           STIPULATION AND ORDER OF DISMISSAL [FRCP 41(A)]
Case 2:19-cv-06599-TJH-GJS Document 102 Filed 02/24/21 Page 4 of 4 Page ID #:745



   1

   2                                ORDER OF DISMISSAL
   3         Pursuant to the stipulation of the parties under Federal Rule of Civil
   4
       Procedure 41(a)(1)(ii), IT IS ORDERED THAT THE COMPLAINT AND
   5

   6   COUNTERCLAIM IN THIS ACTION BE DISMISSED WITH PREJUDICE as to

   7   all claims, causes of action, and parties, with each party bearing that party’s own
   8
       attorney’s fees and costs. This Order of Dismissal does not affect the Cross-
   9

  10   Complaint filed by Defendant GHS Interactive Security, LLC.
  11

  12

  13                                                _______________________________
                                                         HON. TERRY J. HATTER, JR.
  14
                                                    UNITED STATES DISTRICT JUDGE
  15

  16

  17

  18

  19

  20
  21

  22

  23

  24

  25

  26
  27

  28
                                                 -4-
                           STIPULATION AND ORDER OF DISMISSAL [FRCP 41(A)]
